Garvey, P.J.
The plaintiff, a minor, in this action of contract seeks to recover from the defendant seller payments he made on the purchase price of articles of furniture. The furniture consisted of a two piece sofa bed set; a chair recliner; two step tables and a cocktail table. After a trial there was a finding for the plaintiff and the defendant claimed a report.
The trial judge made the following findings of fact: “I find that the plaintiff when a minor and engaged to be married, paid $235.00 to the defendant in partial payment of a living room set of furniture. Upon the engagement being broken three weeks later, the plaintiff dis-affirmed the contract. I find he disaffirmed the contract within a reasonable time and that it was not a contract for necessaries.” There was no error, and there is no need of discussing the judge’s actions on the defendant’s requests for rulings of law.” Cadigan v. Strand Garage, Inc., 351 Mass. 703.
The report is to be dismissed.